Citation Nr: 1724137	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 25, 2016.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from November 25, 2016.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 28, 2011.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD from July 28, 2011.

5. Entitlement to a total disability rating for individual unemployability (TDIU) for the period prior to July 28, 2011.

REPRESENTATION

Appellant represented by:	J. Michael Woods
ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1965 to January 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In August 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new audiological VA examination and to obtain treatment records from 2012.  The Veteran underwent a new audiological VA examination in November 2016, and treatment records since 2012 have been associated with the file.  Thus, the Board determines that there has been substantial compliance with the August 2015 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).   

In March 2017, the RO increased the Veteran's rating for PTSD to 70 percent effective July 28, 2011, and increased his rating for bilateral hearing loss to a compensable 10 percent effective November 25, 2016.  Because these increases do not constitute a full grant of benefits sought on appeal, these matters are still before the Board. 


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Prior to November 25, 2016, the Veteran's hearing loss was manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 50 and 48.75 decibels (dB) for the right ear and 62.5 and 61.25 dB for the left ear; the Veteran's speech recognition scores were no lower than 94 percent for the right ear and no lower than 92 percent for the left ear.   

2.  From November 25, 2016, the Veteran's hearing loss has been manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hz, of 53dB for the right ear and 65 dB for the left ear; the Veteran's speech recognition scores were no lower than 88 percent for both ears.

3.  Prior to July 28, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. 

4.  From July 28, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5. As of August 31, 2010, the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to November 25, 2016, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From November 25, 2016, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  Prior to July 28, 2011, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  From July 28, 2011, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

5. Entitlement to TDIU is warranted from August 31, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in August 2009 and January 2010. 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  The November 2016 audiological VA examination and February 2017 mental health VA evaluation afforded the Veteran are each adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The audiologist reviewed the record and applied accepted audiological standards and principles.  The mental health evaluator reviewed the record, accounted for the symptoms and history of the Veteran's PTSD, and applied accepted standards and principles.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Ratings

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board also considers entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

I. Hearing Loss

Ratings for hearing loss disabilities are based on organic impairment of hearing acuity, and an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.85, to evaluate the degree of disability from defective hearing, VA arrives at the proper designation by mechanical application of Table VI, which is used to determine a Roman numeral designation of I through XI for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII (Diagnostic Code 6100) is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  An exceptional pattern of hearing loss is hearing loss of 55 dB or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hz), or hearing loss with a puretone threshold of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  38 C.F.R. § 4.86 (a)(b).  When there is an exceptional pattern of hearing impairment, either Table VI or Table VIa, whichever results in the higher Roman numeral assignment, is applied.   

Prior to November 25, 2016

Prior to November 25, 2016, the Veteran underwent two audiology VA examinations.  The December 2009 examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
20
25
70
80
48.75
LEFT
20
70
80
75
61.25

Speech recognition was 94 percent for the right ear and 92 percent for the left ear.

Mechanical application of Table VI to these results yields Roman numeral I for the right ear and Roman numeral II for the left ear.  Application of Table VII to Roman numerals II, the poorer ear, and I yields a noncompensable rating.

Because the Veteran's puretone threshold for the left ear was less than 30 dB at 1000 Hz and 70 dB at 2000 Hz, 38 C.F.R. § 4.86 for an exceptional hearing pattern is applicable for the left ear.  Applying Table VIa to 61.25 dB, the puretone average, to give a higher numeral yields Roman numeral IV for the left ear.  Application of Table VII to Roman numerals IV, the poorer ear, and I still yields a noncompensable rating.  

The July 2011 examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
20
30
70
80
50
LEFT
20
70
85
75
62.5
Speech recognition was 96 percent for both ears.

Mechanical application of Table VI to these results yields Roman numeral I for the right ear and Roman numeral II for the left ear.  Application of Table VII to Roman numerals II, the poorer ear, and I yields a noncompensable rating.

Because the Veteran's puretone threshold for the left ear was once again less than 30 dB at 1000 Hz and 70 dB at 2000 Hz, 38 C.F.R. § 4.86 for an exceptional hearing pattern is applicable for the left ear.  Applying Table VIa to 62.5 dB, the puretone average, to give a higher numeral yields Roman numeral V for the left ear.  Application of Table VII to Roman numerals V, the poorer ear, and I still yields a noncompensable rating.  

Given the results of the audiology examinations during this period, the Board determines that an initial compensable rating for bilateral hearing loss is not warranted prior to November 25, 2016.  

From November 25, 2016

The Veteran most recently underwent an audiology VA examination on November 25, 2016.  That examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
25
35
70
80
53
LEFT
30
75
75
80
65

Speech recognition was 88 percent for both ears.

Mechanical application of Table VI to these results yields Roman numeral II for the right ear and Roman numeral III for the left ear.  Application of Table VII to Roman numerals III, the poorer ear, and II yields a noncompensable rating.

Because the Veteran's puretone threshold for the left ear remained 30 dB or lower at 1000 Hz and 70 dB or greater at 2000 Hz, 38 C.F.R. § 4.86 for an exceptional hearing pattern is applicable for the left ear.  Applying Table VIa to 65 dB, the puretone average, to give a higher numeral yields Roman numeral V for the left ear.  Application of Table VII to Roman numerals V, the poorer ear, and II yields a compensable rating of 10 percent.  

Given the results of the November 25, 2016, audiology examination, the Board determines that a compensable rating of 10 percent, but no higher, for bilateral hearing loss is warranted from November 25, 2016.  

The Board acknowledges the Veteran's statement that his VA issued hearing aids do not help with his dizziness and balancing issues.  The Board also acknowledges his wife's statement that the Veteran's hearing loss creates even more situational problems.  She indicated that he continues to complain of ringing in his ears and has trouble understanding commands.  She also indicated that vertigo is a problem, so the Veteran needs to sit down or hold on to something because of dizziness.  She noted that this was very dangerous in his prior workplace because of using and lifting heavy equipment.  

Initially, the Board notes that the Veteran is service-connected for tinnitus and is being compensated for his ringing in the ears through this evaluation. With regard to his dizziness/vertigo, the Veteran is not service-connected for any disability related to these symptoms, and there is no medical evidence of record relating these symptoms to his hearing loss such that compensation could be provided for these symptoms as secondary to his hearing loss. The Veteran is competent to attest to observable symptoms, such as dizziness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a link between hearing loss and vertigo is not something that can be established merely by lay observation and instead requires medical knowledge and training.  As such, the Veteran is not competent to attest to such matters, and the Board cannot afford probative value to these statements. Thus, while the Board is sympathetic to the Veteran's dizziness and vertigo issues; given that no claim for service connection for these issues has been submitted, and they have not been related to his hearing loss, compensation for these symptoms cannot be rendered as part of his bilateral hearing loss under the mechanical application applied for evaluating hearing loss disabilities. 

To the extent that the Veteran would like to file a claim for compensation for his vertigo as secondary to his hearing loss or tinnitus, he should do so on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

Based on the foregoing, increased ratings for the Veteran's bilateral hearing loss are not warranted.

II. PTSD

Ratings for psychiatric disabilities are evaluated under The General Rating Formula for psychiatric disabilities.  38 C.F.R. § 4.130.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).



	(CONTINUED ON NEXT PAGE)


Prior to July 28, 2011

Facts

The Veteran is seeking a rating in excess of 50 percent for his PTSD prior to July 28, 2011.  

In January 2010, the Veteran underwent a VA mental health evaluation.  The report indicates that the Veteran got about five hours of sleep a night.  He also indicated that he did not like crowds or loud noises and could not watch funerals.  The Veteran noted that he experienced these symptoms weekly to daily.  The report indicates that the Veteran had been divorced twice, most recently in 2008, and had five adult children.  The Veteran indicated that he had an estranged daughter who was in prison and that he had adopted her children.  He indicated that he was close to his two sons but his two adopted children were not real close to him.  He indicated that he had a couple or three close male friends whom he talked to pretty regularly.  He indicated that he used to go bowling but had not for a couple of years.  The Veteran also indicated that he had been employed full-time doing kitchen and bath remodeling for the past 35 years.  

The evaluation report indicates that the Veteran was fully oriented, well-groomed, friendly and cooperative.  The report indicates that he was mildly inhibited and had a withdrawn demeanor.  He denied suicidal intent or planning, homicidal ideations, hallucinations, or delusions.  The report also indicates that his attention, memory, and judgment appeared to be within normal limits.  The examiner indicated that psychological testing results were consistent with relatively mild PTSD and personality disorder.  A GAF score of 75 was assigned.  

There are also several records from Pensacola Outpatient Clinic during this period.  An October 2010 mental health practitioner note indicates a GAF score of 42.  A May 2011 mental health practitioner note states that the Veteran and his spouse had indicated that he was struggling with PTSD issues and anger and irritability.  A GAF score of 45 was assigned.  A July 7, 2011, mental health practitioner note indicates that the Veteran had stopped taking his medication because he did not like it.  A GAF score of 44 was assigned.  

There are also lay statements from the Veteran during this period.  In a March 2011 statement in support of claim, the Veteran indicated that he has always worked alone due to his inability to get along with others.  He indicated that he has done counseling for anger issues but still struggles with large crowds and trust issues.  He indicated that he sleeps 2-3 hours per night with violent nightmares and sweating and that he wakes exhausted and weak.  In a March 2011 statement from his wife, she indicated that she had observed him physically and mentally drained from PTSD and depression.  She indicated that she observed him wrestling in bed all night with nightmares and sweats and that he woke up drained.  She also indicated that the bed had to be changed almost daily from his profuse sweating at night.  

Merits

The Board finds that the Veteran's PTSD is best reflected by a 50 percent disability rating prior to July 28, 2011.  

During this period, the Veteran reported ongoing symptoms of anger, nightmares, sleep impairment, a withdrawn demeanor, and difficulty in maintaining relationships.  The Board notes that the January 2010 examiner opined that the Veteran's PTSD was relatively mild.  However, the use of terminology such as "mild" or "moderate," although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  Additionally, the medical assessment of the Veteran's level of disability at the moment of examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.    

Here, the evidence, including the credible statements of the Veteran and his wife, establishes that the Veteran experienced some impairment in family relations and disturbances in mood, such as anger and withdrawal.  The Veteran also experienced sleep issues and nightmares that often caused him to wake up sweating and exhausted.  The Board determines that these symptoms more nearly approximate a 50 percent rating.   However, a higher rating is not warranted.  

The evidence does not establish that the Veteran's social and occupational impairment during this period was commensurate with a 70 percent rating.  There is no indication of deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptoms such as suicidal ideations, impaired impulse control, or near-continuous panic or depression.  

While there was some impairment in the Veteran's family relationships, the evidence does not reflect an inability to establish and maintain any effective relationships.  The Veteran had been divorced twice and was estranged from his daughter.  However, he remained close with his two sons and had a few friends whom he spoke with regularly.  While the Board acknowledges the Veteran's statement that he worked alone because he could not get along with others, he still maintained steady full-time employment for 35 years.  Moreover, the Veteran's symptoms do not indicate deficiencies in judgment or thinking during this period; and although his mood was arguably depressed, this deficiency is adequately compensated by his 50 percent rating.
  
Additionally, there were no suicidal ideations during this period.  Nor does the Board find that the Veteran had impaired impulse control.  While the Veteran reported being angry, there is no indication that he engaged in any violent behavior or uncontrolled outbursts.  The evidence also does not suggest that the Veteran had attention difficulty or memory loss for the names of close relatives, his own occupation, or his own name during this period.  Moreover, neither the medical evidence nor the statements of record reflect that the Veteran experienced problems adapting to stressful circumstances.

Overall, during this period, the Veteran did not demonstrate symptoms consistent with the general level of impairment that would warrant a 70 percent rating or akin to the symptoms listed in the rating criteria.  The overall record does not reflect that the Veteran's symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  The evidence also fails to show that his symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki, 713 F.3d at 115 (2013).  As noted, while the Veteran had some deficiencies in family relations and mood, he also had some effective family relationships and friendships.  In the other areas, his symptoms did not indicate consistent deficiencies. 

The Board has also considered the Veteran's assigned GAF scores during this period.  The Board notes that GAF scores alone do not support the assignment of any higher rating.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. at 303.  Rather, it is considered in light of all of the evidence of record.

The Veteran's GAF scores prior to July 28, 2011 ranged from 42 to 75.  According to the DSM-IV, a range of 41 to 50 indicates serious symptoms: suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, such as no friends or being unable to keep a job.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  As noted, while the Veteran experienced emotions of anger and withdrawal, he also maintained some effective family relationships and had a few friends.  The record also does not reflect that the Veteran was suicidal, violent, or in violation of the law during this period.  Nor does the record reflect any compulsive or ritualistic behavior during this period.  Thus, the Board finds that despite the reported GAF scores in the 40s, the evidence does not support a rating greater than 50 percent.  

In consideration of all the evidence of record, the Board finds that the preponderance of the evidence does not support an initial disability rating in excess of 50 percent.  Accordingly, the Board grants an initial disability rating for PTSD of 50 percent, but no higher, prior to July 28, 2011.   

From July 28, 2011

Facts

The Veteran is seeking a rating in excess of 70 percent for his PTSD from July 28, 2011.  

On July 28, 2011, the Veteran underwent another VA mental health examination.  The report indicates that the Veteran's GAF scores were 11-20, reported.  The report notes the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names directions or recent events; flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material while forgetting to complete tasks; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation (intent and planning denied); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances including work or a work-like setting; inability to establish and maintain effective relationships; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner opined that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A November 2011 mental health practitioner note from Pensacola Outpatient Clinic indicates that the Veteran had not thought about taking his life in the last few months and did not plan to take his life.  The report indicates that the Veteran had never attempted suicide and was not feeling hopeless about the future.  The note reflects the Veteran's request to have an antidepressant added back to his prescriptions.  The diagnosis was PTSD, and a GAF score of 45 was assigned.     

A March 2012 psychiatric triage note from the Indianapolis VA Medical Center (VAMC) indicates that the Veteran endorsed struggling with irritability and tearfulness.  His affect was indicated to be dysphoric and tearful.  His speech was normal.  It was noted that he had intact memory, average intellectual functioning and no delusions or suicidal ideations for several months.  He also indicated that he had not come close to taking his own life since his military service in Vietnam, which he indicated was three times with a firearm placed in his mouth.  He denied homicidal ideation.  The examiner indicated that the Veteran was a low risk of being a threat to self or others at that present time.  The note also reflects the Veteran's desire to enroll in outpatient psychiatry to pursue group therapy, particularly anger management.  

In June 2012, the Veteran underwent another VA mental health evaluation.  The report indicates that the Veteran had been married for the third time for the past three years, had five children, and was distant with one daughter and his adoptive sons.  The report indicates that the Veteran has two biological children with whom he maintains a relationship.  The report indicates that the Veteran lives with one son due to financial reasons.  The Veteran reported that his marital relationship was going well.  The Veteran reported not drinking alcohol or abusing any other substances.  

The VA examiner also indicated that the Veteran has a personality disorder but noted that it was possible to distinguish which symptoms were attributable to which disorder.  The VA examiner indicated that the Veteran's PTSD symptoms were nightmares, hypervigilance, avoidance of war reminders, poor sleep, and poor concentration.  The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

An October 2012 mental health practitioner note from Pensacola Outpatient Clinic indicates that the Veteran had not thought about taking his life in the last few months and did not plan to take his life.  The report indicates that the Veteran had never attempted suicide and was not feeling hopeless about the future.  He was alert and oriented.  His mood was euthymic, and his affect was congruent.  The report indicates that he had fair insight and judgment.  His thoughts were noted to be organized and linear.  The diagnosis was PTSD, and a GAF score of 49 was assigned.  

From January 4, 2013, to January 11, 2013, the Veteran was admitted into psychiatric care at the Biloxi VAMC.  The Veteran was admitted due to exacerbation of PTSD after hearing fireworks and gunshots on New Year's Eve.  The Veteran reported that he planned to commit suicide by overdosing on nitroglycerine.  The report notes that the Veteran had three previous suicide attempts while in Vietnam.  The report indicates that the Veteran had eye contact and that he was cooperative and calm with normal speech and motor skills.  His mood was noted to be depressed with restricted affect.  The report also indicates that he was alert with insight and judgment.  The diagnosis was PTSD, and he was assigned a GAF score of 30.  

A January 18, 2013, follow-up report from the Veteran's psychiatric admission indicates that at that time, he was quiet with a low key appearance.  The report indicates that his speech was nonspontaneous but normal.  The report indicates that his affect was mildly constricted, and his thought process was structured and goal directed.  The report indicates that he denied suicidal or homicidal ideations and that he did not have delusions, obsessions, compulsions, hallucinations, or illusions.  The report also indicates that he had average intelligence and good concentration.  The report indicates that his immediate memory was good, and his recent memory was fair.  The report indicates that he had good judgment and insight.  The diagnosis was PTSD, and a GAF score of 50 was assigned.  

In February 2017, the Veteran underwent another VA mental health examination.  The report indicates that the Veteran continued to receive outpatient psychiatric care and also notes the Veteran's January 2013 inpatient psychiatric care.  The report also notes that the Veteran had prior suicidal ideation.  The report reflects that the Veteran was still married to his most recent wife and had five children.  He described his marital relationship as "ok" and said he was distant from his adult children.  He indicated that he enjoys riding motorcycles but has no regular social involvements.  The report indicates that the Veteran reported use of marijuana a couple times of week but no alcohol.  The report reflects the Veteran's statements that he has a hard time just living sometimes and that his depression is pretty steady.  He indicated that he does not sleep much and often has nightmares.  He indicated that he has problems with anger and finds it hard to talk to people about anything in the past.  He also indicated that his memory was poor.  The examiner indicated that on face value, the Veteran's self-reported measures endorse severe symptoms of depression and PTSD.  

Pursuant to evaluation, the examiner indicated the following symptoms: anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like settings.  The report indicates that the Veteran was casually dressed with adequate grooming and hygiene and interacted in a calm but detached manner.  The report indicates that his mood was depressed with a flat affect.  The report indicates that his speech was normal and easily understood but minimal in spontaneity.  The report also indicates that there were no signs of psychosis or unusual behavior.  

The diagnosis was PTSD and major depressive disorder.  The examiner indicated that it was not possible to differentiate which symptoms are attributable to which disorder because the diagnoses are in conjunction with one another.  The examiner opined that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

There are also lay statements of record during this period.  In an October 2012 statement in support of claim, the Veteran indicated that his PTSD should be rated higher because he had dealt with this situation continuously for 40 plus years with continuing nightly nightmares.

In a February 2013 notice of disagreement, the Veteran's attorney noted that the Veteran was admitted into psychiatric care in January 2013 for depression and suicidal ideation.  The attorney stated that the fact that the Veteran's mental health condition is this severe clearly shows that a higher rating is warranted.

Merits

The Board finds that the Veteran's PTSD/depressive disorder is best reflected by a 70 percent disability rating from July 28, 2011.  

During this period, the Veteran reported ongoing symptoms of anxiety, anger, irritability, depression, hypervigilance, negative and flattened affect, chronic sleep impairment, nightmares, difficulty maintaining social relationships, and an incident of suicidal thoughts.  

The Board acknowledges the different opinions from the July 2011, June 2012, and February 2017 VA evaluations.  While the evaluations are probative, the Board's determination is not based solely on the assessments made at the time of a mental health evaluation.  See 38 C.F.R. § 4.126(a).  All evidence of record has been considered, which includes the examinations and statements from the Veteran, his wife, and his attorney.  The overall evidence reflects deficiencies in most areas, such as work, family, judgment, and mood.  

The evidence reflects that the Veteran's symptoms led to impairment in his family and social life.  The Veteran had started his third marriage.  However, his statements indicate that it had become impaired during this period.  At the June 2012 VA evaluation, he reported that the marriage was going well.  At the February 2017 VA evaluation, he reported his marriage was "just ok."  During this period, he also became distant from his sons, whom he had once been close to.  Additionally, while he stated that he had a hobby of riding motorcycles, he did not report having any friends or social interactions, which he once had.  

The evidence also reflects that the Veteran's symptoms led to impairment in his mood, judgment, and thought processes.  The Veteran's mood was consistently depressed with a negative affect.  He also experienced feelings of hopelessness and panic attacks.  At times, his judgment was also noted to be limited.  He also presented with suicidal ideation and was admitted into psychiatric care following exposure to fireworks and gunshots.  

Here, the evidence describes experiences, thoughts, and emotions due to PTSD and depressive disorder that interfere with the Veteran's daily functioning and relationships with others as well as cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio.  Negative affect, increased depression, isolation, nightmares, and poor judgment appear to have significantly affected the Veteran's ability to function independently, appropriately, and effectively.  Thus, the Board finds that the Veteran's symptoms during this period more nearly approximate a 70 percent rating.  However, a higher rating is not warranted.  

The Veteran's occupational and social impairment cannot be described as total and is not commensurate with a 100 percent rating.  The Board acknowledges that the symptoms listed in the July 2011 VA examination include impaired speech, memory loss for own name or occupation, poor hygiene, and disorientation as to time and place.  While the Board finds the July 2011 examination probative, the Board's determination cannot be based solely on the level of disability assessed at the moment of an examination.  38 C.F.R. § 4.126(a).  Here, a few months later in November 2011, there is no indication of impaired speech, thought or judgment, poor hygiene, or disorientation as to time or place.  There is also no other indication of these symptoms in the record prior to or following the July 2011 examination.  Thus, the overall record suggests that the Veteran's symptoms at the time of the July 2011 examination were exacerbated or isolated but not continuous.    

The Board acknowledges that the Veteran was admitted into psychiatric care in January 2013 and reported suicidal thoughts.  The Veteran's attorney stated that the Veteran's admission and suicidal thoughts clearly show that a higher rating is warranted.  The Board is sympathetic to the Veteran's circumstances and notes that the 70 percent rating accounts for suicidal ideation.  However, there is no indication that the Veteran was a persistent danger to hurting himself.  At the January 18, 2013, follow-up to his psychiatric admission, the Veteran was noted to have a slightly constricted affect, but he had structured thought processes and denied suicidal or homicidal ideations.  Additionally, following his psychiatric admission, the record consistently reflects that the Veteran presented with judgment and insight and also denied suicidal or homicidal ideations or plans with no indication that he was a danger to himself or others.  

The Board also acknowledges the Veteran's statement that he deserves a higher rating because he has been dealing with his symptoms for 40 plus years.  The Board has considered the overall record, including those times when the Veteran's symptoms were worse than others.  However, the evidence fails to show that the Veteran's symptoms equate in severity, frequency and duration to total occupational and social impairment.  See Vazquez-Claudio v. Shinseki.  The record does not reflect that the Veteran had persistent delusions or hallucinations, grossly inappropriate behavior or was unable to perform activities of daily living.  As such, a higher rating is not warranted.  

The Board has considered the Veteran's assigned GAF scores during this period as well.  Since July 28, 2011, the Veteran's GAF scores ranged from 11 to 50.  According to the DSM-IV, a range of 11 to 20 indicates some danger of hurting self, failure to maintain minimal personal hygiene, or gross impairment in communication.  GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  GAF scores ranging from 41 to 50 indicate serious symptoms: suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, such as no friends or being unable to keep a job.  

The July 2011 VA examination report indicates reported GAF scores of 11-20, by report.  Nowhere in the record are there recorded GAF scores at this level. These GAF scores are consistent with the symptoms listed during that examination.  However, the Board notes that the evidence reflects GAF scores inconsistent with these levels in reports surrounding the July 2011 examination. The Veteran's GAF score was 44 in October 2010 and reported as 45 in November 2011.  The intermittent drop in July 2011, then quick increase in GAF scores indicates that the symptoms exhibited at the July 2011 examination were a temporary exacerbation of the Veteran's symptoms and are not reflective of the overall level of occupational and social impairment during this period.

Considering the Veteran's GAF scores in the 31 to 40 and 41 to 50 ranges, the Board finds that the 70 percent rating correlates with the symptoms in those ranges.  The 70 percent rating accounts for suicidal ideation, impaired family and social relations, some communication issues, and impaired mood.  

In consideration of all the evidence of record, the Board finds that the preponderance of the evidence does not support a disability rating in excess of 70 percent.  Accordingly, the Board grants a disability rating for PTSD of 70 percent, but no higher, from July 28, 2011.

TDIU for the period prior to July 28, 2011

The Veteran was awarded TDIU effective July 28, 2011. However, he sought benefits for unemployability prior to this date, filing a formal claim for such in January 2011, indicating he last worked in August 2010.  Thus, the Board will consider whether he is entitled to TDIU from August 2010.

The record reflects that from August 31, 2010 to July 28, 2011, the Veteran was service connected for PTSD evaluated as 50 percent disabling, coronary artery disease evaluated as 60 percent disabling, a back disability evaluated as 10 percent disabling, tinnitus evaluated as 10 percent disabling, and bilateral hearing loss evaluated as noncompensable. His combined disability rating was 80 percent disabling, and his disability levels met the threshold requirements for TDIU under 38 C.F.R. § 4.16(a). 

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Evidence of record shows that in 2010 the Veteran has 3 stints placed in his heart, had reactions to the heart medication prescribed, had weakness from the heart condition, and fatigue from being unable to sleep due to nightmares from his PTSD. He also had difficulty interacting with others due to anger issues related to his PTSD, and had been self-employed as a carpenter doing remodeling prior to August 2010. He graduated high school and had two years of college.  Given his inability to exert himself due to his heart condition and his restriction on working with others due to his PTSD, the Board finds that the Veteran was unemployable based on his service-connected disabilities beginning on August 31, 2010. 

ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 25, 2016, is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from November 25, 2016, is denied.

Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to July 28, 2011, is denied.  

Entitlement to a disability rating in excess of 70 percent for PTSD from July 28, 2011, is denied.

Entitlement to TDIU is granted effective from August 31, 2010.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


